PHILLIPS, Judge.
For us to uphold the verdict directed against defendant we would have to determine that the foregoing evidence can lead only to the conclusion that defendant is indebted to plaintiff on an account stated in the amount of $11,891.35. Cutts v. Casey, 278 N.C. 390, 180 S.E. 2d 297 (1971). That we cannot do, because other reasonable conclusions are possible, and a new trial is ordered. For that matter, the evidence presented does not even support the claim of account stated, though it does tend to support a claim for work done and materials furnished. This is because an account can only become an account stated by the party charged agreeing, either expressly or impliedly, to its correctness. Mahaffey v. Sodero, 38 N.C. App. 349, 247 S.E. 2d 772 (1978). An account stated involves the striking of a balance between the parties, either expressly or by implication. Little v. Shores, 220 N.C. 429, 17 S.E. 2d 503 (1941). All that the evidence in this case shows is that plaintiff had an account or bill in the amount of $11,891.35. It does not show that defendant agreed to it; on the contrary it shows that he disputed it. Thus what defendant owes plaintiff, if anything, was a question of fact for the jury, rather than one of law for the court.
The course that this case has followed so far and has yet to follow, more than a year after a jury had heard the evidence and was ready to assess it, demonstrates still again both the expediency and wisdom of permitting juries to arrive at a verdict when the evidence has been completed. Following this wise and expeditious course cannot possibly do any harm, since any verdict rendered can still be set aside when the evidence is deemed insufficient; whereas, failing to follow it, as our reports show, often *630causes unnecessary appeals and retrials, to the great delay, inconvenience and expense of courts, litigants, lawyers, and witnesses alike.
New trial.
Judge WEBB concurs.
Judge MARTIN concurs in the result.